 



Exhibit 10.8
AMENDMENT TO CONFIRMATION
     THIS AMENDMENT TO CONFIRMATION (this “Amendment”) is made as of this 29th
day of June 2007, between Parker Drilling Company (“Issuer”) and Deutsche Bank
AG, London Branch (“Deutsche”).
     WHEREAS, Deutsche and Issuer are parties to a Confirmation dated as of
June 28, 2007 (the “Confirmation”) relating to Warrants on shares of Issuer;
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of their mutual covenants herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:
     Section 1. Terms Used but Not Defined Herein. Capitalized terms used but
not defined herein shall have the respective meanings given to them in the
Confirmation.
     Section 2. Amendments to the Confirmation. The Confirmation is, effective
as of the date hereof, hereby amended as follows:
(a) The “Premium” under the Confirmation shall be USD $6,075,000.00. For the
avoidance of doubt, the Premium per Warrant set forth in the Confirmation shall
remain unchanged.
(b) The “Number of Warrants” under Annex A of the Confirmation shall be 30,092
for Components 1 through 89 and 30,127 for Component 90.
     Section 3. Representations and Warranties. Issuer represents and warrants
to Deutsche that the representations and warranties of Issuer set forth in
Section 3 of the Agreement and Section 7 of the Confirmation are true and
correct and are hereby deemed to be repeated to Deutsche as if set forth herein.
     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.
     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     Section 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

1



--------------------------------------------------------------------------------



 



Exhibit 10.8
Issuer hereby agrees to check this Amendment and to confirm that the foregoing
correctly sets forth the terms of the Transaction by signing in the space
provided below and returning to Deutsche a facsimile of the fully-executed
Amendment to Deutsche at 44 113 336 2009. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

            Very truly yours,


DEUTSCHE BANK AG, LONDON BRANCH
      By:           Name:           Title:                 By:           Name:  
        Title:           DEUTSCHE BANK SECURITIES INC.
acting solely as Agent in connection with this Transaction
      By:           Name:           Title:                 By:           Name:  
        Title:           Issuer hereby agrees to, accepts and confirms the terms
of the foregoing as of the Trade Date.


PARKER DRILLING COMPANY
    By:           Name:           Title:        

2